ACCEPTED
                                                                                                  03-13-00490-CR
                                                                                                         4118001
                                                                                        THIRD COURT OF APPEALS
                                                                                                   AUSTIN, TEXAS
                                                                                             2/11/2015 6:26:17 PM
                                                                                                JEFFREY D. KYLE
                                                                                                           CLERK
           CHRISTOPHER P. MORGAN, ATTORNEY-AT-LAW
                                           3009 N. IH 35
                                        Austin, Texas 78722
 Phone (512)472-9717 /                chrismorganlaw@cs.com                / FaxFILED   IN
                                                                                 (512)472-9798
February 10, 2015                                                      3rd COURT OF APPEALS
                                                                           AUSTIN, TEXAS
Mr. Jeffrey D. Kyle, Clerk                                             2/11/2015 6:26:17 PM
Third Court of Appeals                                                   JEFFREY D. KYLE
                                                                                  Clerk
P.O. Box 12547
Austin, TX 78711-2547

        re: Court of Appeals Cause nos. 03-13-00490-CR through 03-13-00493-CR;
        03-13-00495-CR;
        Gerald Christopher Zuliani v. The State of Texas

Dear Mr. Kyle:

This acknowledges receipt of your February 6, 2015 notice of oral arguments being set
for March 11, 2015 at 9:00 a.m. in the above-referenced cases.

I will be present at that time to argue the case.

Sincerely,

/s/ Christopher P. Morgan

Christopher P. Morgan
SB#14435325

cc: Office of the Travis County District Attorney, Mr. M. Scott Taliaferro, by hand.